Bloodworth, J.
1. Where the judge in his order overruling a motion for a new trial in a misdemeanor case stated that “ the case was very short, was in no sense complicated, involved only a question of fact and practically one fact alone, and the jury had been considering it more than *271an hour,” and where it appeared that during the time the jury was considering the case the judge twice, and about a half hour apart, had the jury asked if they had .agreed upon a verdict, and each time they stated they had not, and that when the second message was received from the jury the judge said to the officer in charge of them, “ Go back and tell the jury to hurry up and make a verdict if they can agree, as I am going to adjourn court in about five minutes,” and where, according to the affidavit of the sheriff, “ in about ten minutes the jury reported that they had made a verdict,” held, that under the particular facts of the ease- the message sent to the jury by the judge did not amount to coercing them to find a verdict.
■J. T. Moore, 0. L. Redman, contra,
cited: 150 Ga. 680, and cit.; 31 Ga. 625; 136 Ga. 555; 10 Ga. App. 401; Id. 507 (3); 9 Ga. App. 162; 122 Ga. 155; 2 Ga. App. 757, distinguished.
E. M. Owen, solicitor-general, contra,
cited 2 Ga. App. 757.
2. The evidence amply supports the finding of the jury, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., ooneurs. Luke, J., dissents.

Luke, J.
I do not concur in the judgment of affirmance in this case. The trial judge should never undertake to hurry up a jury in reaching a verdict. It makes no difference how short the case may be or how slightly at variance the facts may be. The-jury should be left free to determine the issue. In my opinion, it was reversible error for the court to send a message.to the jury “to hurry up and make a verdict.” The court should have declared a mistrial, if in his opinion it was proper.